Title: To James Madison from George Washington McElroy, 5 August 1802
From: McElroy, George Washington
To: Madison, James


					
						Sir
						Philadelphia 5 Augst. 1802
					
					Business which particularly required my personal attendance obliged me to overleap the bounds prescribed to Consuls by leaving without permission my place of residence to return in about six weeks.
					On my arrival at Teneriffe I waited on his Excellency the Governor, and informed him that the President of the  U. S had done me the honor to appoint me Consul for the Islands; assured him of the Sincere wishes on the part of the U. S to maintain that harmony and good understanding which has happyly long subsisted between the two nations; and begged his Excellency’s permission to reside at Teneriffe enjoying all the rights and privileges of the Consuls of the most favoured nations.  To which he replyed he had recd. particular instructions from his Coart to shew every possible attention to the Citizens and property of America.  Was very happy to see a person nominated to attend to the Americans’ rights; which he observed would take from him considerable trouble and assured me I might fully depend on the enjoyment of every official droit.  In consequence of which I forwarded by a Gentleman of respectabillity then departing for Madrid my Exequator to be recognized at Coart, expecting on my return to Teneriffe to meet it there.
					Permit me Sir, to observe to you that from local observation I have always conceived it a matter much to be regretted that Consuls have not some defined instructions printed and signed by the Secy. of State to be placed in a conspicuous part of their offices; specifying their duties in an official capacity toward Masters of vessels, as also that of Capns. toward Consuls Strictly forbiding (under penalty) Masters of vessels or others, from making use of any unbecoming language, or by any other means endeavour to bring into disrepute at his place of residence any Consul of the U. S: but in all cases where they think they have reason to complain, to lay their greviences before the Secy. of State, who can take regular measures to remedy the act complained of—As I am sorry to observe our Captains Alone have assumed to themselves the liberty of abusing Consuls in the most shocking manner for very light & trifling reasons: The evil consequences attending such conduct are of an extreem Serious nature; particularly in Spain, as it affords food for a number of English emissaries who are ever on the watch, eager to grasp hold of any plea—to render our Republic contemptable in the eyes of other nations, where they hope to impeed our rapid progressing influence in the world, and augment their own national credit; which it is to be lamented in many instances has too-good an effect as the Spanish Governors generally pompous haughty Men in disputes of nearly eaqual pretentions, will; observing the marked respect and attention paid by british subjects to their Consuls and the pointed indifference and insults shewn by Citizens of the U. S to theirs; of course naturally be baised in favor of the former, very much to the prejudice of individual property, as also derogatory to our National dignity.
					Another of the numerous ills which appears to me to attend this custome is, that Spaniards, as well many other nations who have not much historical knowledge, very erroniously infer, that our laws and government at home must want energy and dignity, and that our constituted officers are treated in the same manner as Consuls in foreign ports
					Mr. Ralph Fuentes formerly acting pro-Consul in absence of Jno. Culver Esqr. having some time since wrote Col Humphreys requesting the commission might be given to another, except a Salary was annexed thereto declined acting as vice Consul, and my intention is to appoint Mr. Robert Power of Sta. Cruz Teneriffe a Merchant much respected.  With Sentiments of due consideration I have the honor to be Sir Your Obedient huml. Servt.
					
						Geo Washn. McElroy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
